fulDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the description or labels in Figs. 2 and 8-9 recites "rotation number" should be "rotation speed" in light of specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification

The abstract of the disclosure is objected to because of the following informalities: the abstract recites "rotation number" should be "rotation speed" in light of specification.  
Correction is required.  See MPEP § 608.01(b). 
Appropriate correction is required.

The disclosure is objected to because of the following informalities: the disclosure recites "rotation number" in many pages, should be "rotation speed" in light of specification. 
Appropriate correction is required.

Claim Objections

Claims 1-2 objected to because of the following informalities:
Claims 1 and 2 recites "rotation number" should be "rotation speed" in light of specification. 

Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitations are: 
"automatic measurement means" and "estimation means" in claim 1.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“parameter determination support device” in claim 1

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view Toshihiro JPH05122975 A.

Regarding instant claim 2, claim 2 of Oikawa teach the claim limitations, as shown in the following table:
Instant Application
US 11048236 B2
2. A parameter determination supporting method for supporting determination of a control parameter of an induction motor which is realized by a computer, the method comprising:
2. A parameter determination supporting method for supporting determination of a control parameter of an induction motor which is realized by a computer, the method comprising:
an automatic measurement step of automatically measuring characteristic information which includes an acceleration time upon driving the induction motor to accelerate from start up to a predetermined rotation number set in advance, relative to each slip constant, based on a plurality of slip constants set in advance; and
an automatic measurement step of automatically measuring, based on a plurality of slip constants set in advance, characteristic information including a speed during acceleration and acceleration upon driving the induction motor to accelerate from start up to a predetermined speed set in advance which is no more than a base speed of the induction motor, relative to each slip constant;
the acceleration time up to the predetermined rotation number becomes the shortest among the plurality of slip constants, based on the characteristic information which was automatically measured in the automatic measurement step.
an estimation step of estimating, based on the characteristic information which was automatically measured in the automatic measurement step, a slip constant having the smallest variation in the acceleration among the plurality of slip constants, as the slip constant of the induction motor;


Toshihiro further teaches the characteristic information including an acceleration time and the estimated slip constant at which the acceleration time is the shortest, as stated in 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view Toshihiro based on obviousness analysis.

Regarding claims 1 and 3, claim 2 of Oikawa and Toshihiro together teach the claimed method. Therefore, they teach the device and program for implementing the method steps. Therefore, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Oikawa US 11048236 B2, in view Toshihiro based on obviousness analysis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites an estimation means for estimating, as a slip constant of the induction motor, a slip constant at which the acceleration time up to the predetermined rotation number becomes the shortest, among the plurality of slip constants, based on the characteristic information.
The limitation of estimating, as a slip constant of the induction motor, a slip constant at which the acceleration time up to the predetermined rotation number becomes the shortest, among the plurality of slip constants, based on the characteristic information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an estimation means” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an estimation means” language, “estimating” in the context of this claim encompasses the user manually selects a slip constant that produces the shortest acceleration time by comparing the acceleration time corresponding to each slip constant, as long the number of slip constant is small. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “an 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited measuring ..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “parameter determination support device”, " automatic measurement means", " estimation means ", are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.

Regarding claims 2-3, similar to claim 1, the claims recites estimating …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “an acceleration time upon driving the induction motor to accelerate from start up to a predetermined rotation number set in advance” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited measuring ..., that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The “non-transitory computer readable medium” and “computer” are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro, in view of Tezuka US 20150205282 A1.


an automatic measurement step of automatically measuring characteristic information which includes an acceleration time upon driving the induction motor to accelerate from start up to a predetermined rotation number set in advance, relative to each slip constant, based on a plurality of slip constants, and estimating  as a slip constant of the induction motor, a slip constant at which the acceleration time up to the predetermined rotation speed becomes the shortest based on the characteristic information which was automatically measured in the automatic measurement step (Fig. 1 [0011] measured acceleration time is minimized through repeatedly performing acceleration test to accelerate to set speed with different slip frequency settings and obtaining the slip frequency that minimizes the acceleration time);
Toshihiro does not explicitly teach the estimated slip constant of the induction motor is selected among the plurality of slip constants with which the acceleration time is the shortest, and the plurality of slip constants are set in advance.
Tezuka teaches the estimated slip constant of the induction motor is selected among the plurality of slip constants with which the acceleration time is the shortest, and the plurality of slip constants are set in advance (Fig. 10 [0068] a plurality of selection values of the command setting parameter set in advance are used to test the machining time, determines the optimum value among the plurality of selection values that minimizes the machining time).

Toshihiro teaches:
[0010] … FIG. 1 shows a specific example. FIG. 3 is a basic system diagram showing vector control of an induction electric conductor, 1 is a speed setter, 2 is a speed controller, 3 is a vector calculator, 4 is a 2 phase 3 phase converter, 5 is a current controller, 6 is a PWM controller, 7 is a power unit, 8 is a torque / current converter, 9 is a 2 resistor compensator, and 10 is a magnetic flux fraction compensator. 11 Reference numeral 12 denotes a base speed controller; 13, a base speed setter; 14, a magnetic flux current controller ; 15, a 2 magnetic flux shunt current setter ; 16, a nonlinear function generator ; 17, a differential compensator ; 18, an induction motor; 19, a speed detector; and 20, an FV converter.

    PNG
    media_image1.png
    616
    1023
    media_image1.png
    Greyscale

[0011] In the figure, a speed control is performed by performing a comparison operation with a speed feedback signal SF obtained by an FV converter 20 for converting a frequency / voltage conversion of a pulse train signal detected by a speed detector 19 mounted on an induction motor 18 for a command value SR set by a speed setting device 1 and controlling the torque of an induction motor 18. In this case, the torque / current converter 8 detects a slip frequency command ω S proportional to the magnitude of the torque from the torque / current converter and the 2 resistance compensator 9 and the magnetic flux compensator 10, based on the torque command value, and gives the slip frequency command ω S to the vector calculator 3. Further, the torque division current command ITR and the magnetic flux fraction current command IFR are set to the same value, acceleration or deceleration is performed, and the result is fetched by an output signal Wr of the speed detector 19, and a slip frequency Ws for which the maximum acceleration or deceleration time is shortened is determined. Thus, by repeatedly performing an acceleration or deceleration test a plurality of times under a constant flow, it is possible to automatically perform an optimum parameter determination and a setting operation.
Tezuka teaches:

    PNG
    media_image2.png
    737
    889
    media_image2.png
    Greyscale

 [0068] As shown in FIG. 10, the numerical control device 1 of the present example comprises a command speed acquisition part 15 and acceleration extraction part 16 as well as a storage part 10, acceleration/deceleration characteristic acquisition part 11, rotation amount acquisition part 12, machining time calculation part 13, and speed determination part 14. The command speed acquisition part 15 of the
g a plurality of selection values of the command rotational speed "v" serving as candidates of the optimum rotational speed v.sub.p of the spindle A1. …, the machining time calculation part 13 of the present example calculates the values of the machining times T corresponding to the plurality of selection values, ... Further, the speed determination part 14 of the present example determines the selection value which minimizes the machining time T calculated by the machining time calculation part 13, as the optimum rotational speed v.sub.p of the spindle A1. In this way, according to the numerical control device 1 of the present example, it becomes possible to determine the selection value which minimizes the machining time T among the plurality of selection values of the command rotational speed "v" of the spindle A1, as the optimum value v.sub.p.

Regarding claims 1 and 3, Toshihiro and Tezuka together teaches the claimed method. Therefore, they teach the device and program for implementing the method steps.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoichi JPH06343282A teaches acceleration characteristics for optimizing slip frequency including acceleration time from zero to 95% set speed.
Keiko JP 2016111327 A teaches selecting control value among plurality of candidates to minimize the time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115